Citation Nr: 1504296	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-04 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Los Angeles, California


THE ISSUE

Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

David Gratz, Counsel







INTRODUCTION

The Veteran served on active duty from August 1974 to April 1980, for which he received an honorable discharge, and from November 1981 to May 1987, for which he received an other than honorable discharge.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision by the Department of Veterans Affairs (VA) Medical Center (MC) in Los Angeles, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

An annual clothing allowance is warranted if the Under Secretary for Health or a designee certifies that a veteran uses medication prescribed by a physician for one skin condition, which is due to a service-connected disability, that causes irreparable damage to the veteran's outergarments.  See 38 C.F.R. § 3.810(a)(1)(ii)(B).

Here, the Veteran is in receipt of service connection for eczema as of May 18, 2005.  He filed his claim for an annual clothing allowance in September 2010.  In a November 2011 statement of the case, the designee found that the Veteran uses the following medications for his service-connected eczema: Clobetasol Propionate 0.05% ointment, Hydrophylic ointment, Clotrimazole 1% topical cream, and Calcipotriene cream 0.005%, and determined that they did not qualify for the purpose of 38 C.F.R. § 3.810.

However, in an October 2011 VA examination report, the examiner found that the Veteran has used the topical corticosteroid Triamcinolone 0.1% twice per day for two years for his service-connected eczema.  Neither the October 2011 VA examiner nor the November 2011 designee stated whether the Veteran's Triamcinolone causes irreparable damage to his outergarments.  As such, remand is required in order to obtain a determination on this question.

On remand, the AOJ should request the Veteran's most recent VA and private medical records.  The Veteran should be given an opportunity to identify any additional healthcare providers who had prescribed him medication for his service-connected eczema.  Thereafter, the AOJ should obtain any identified records that are not already included in the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records showing his prescribed medications for his service-connected eczema that are not already of record.  The RO should take appropriate measures to request copies of any such records and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  After physically or electronically associating any pertinent, outstanding records of prescribed medications for his service-connected eczema with the file, return the file to the appropriate person for a determination whether any of the medications prescribed by a physician for his service-connected eczema-including Triamcinolone 0.1%-cause irreparable damage to his outergarments.

This person need not provide another opinion as to the Veteran's prescribed Clobetasol Propionate 0.05% ointment, Hydrophylic ointment, Clotrimazole 1% topical cream, or Calcipotriene cream 0.005%, as the November 2011 opinion as to those medications was fully adequate.

3.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

